Exhibit 10.1

March 1, 2019

BY HAND DELIVERY

[Executive Name]

[Address]

[City], [State] [Zip]

Re: Notice of Non-Extension of Term

Dear [Executive Name]:

Reference is made to (1) the [Year] [Amended and Restated] Employment Agreement,
effective as of [Date] (the “Employment Agreement”), by and among BB&T
Corporation (“BB&T”), Branch Banking and Trust Company (“BBTC”), and you; and
(2) the Agreement and Plan of Merger, dated as of February 7, 2019 (the “Merger
Agreement”), by and between BB&T and SunTrust Banks, Inc. Capitalized terms used
herein without definitions have the meanings ascribed to such terms in the
Employment Agreement.

Pursuant to Section 1.3 of the Employment Agreement, BB&T and BBTC are hereby
providing you with notice that BB&T and BBTC are not extending the Term of the
Employment Agreement, such that the Term will be fixed to the thirty-six
(36) month period commencing on the date hereof and will therefore expire on
March 1, 2022, unless earlier terminated in accordance with Section 1.6 of the
Employment Agreement. After the date hereof, no further automatic extensions of
the Term shall occur. Notwithstanding the expiration of the Term and Section 1.6
(clause (i)) and Section 1.7.1 of the Employment Agreement, your employment
shall not automatically terminate on March 1, 2022 and, for the avoidance of
doubt, in the event of your termination of employment for any reason following
March 1, 2022, your obligations under Section 2.1
([Noncompetition][Nonsolicitation]) of the Employment Agreement shall be
inapplicable.

If the Merger Agreement is terminated by the parties thereto without the
consummation of the Merger (as defined in the Merger Agreement), this notice
shall be null and void ab initio and of no force or effect, and the Term as of
the date hereof shall be reinstated, unless earlier terminated in accordance
with Section 1.6 of the Employment Agreement.

Please feel free to contact [                ] at [                ] should you
have any questions.

 

Sincerely, BB&T CORPORATION By:              Name: Kelly S. King   Title:  
Chairman & CEO

 

 